DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 17-20, drawn to a reception apparatus, comprising the following limitations: A) one or more processing elements configured to: B) receive a radio resource control (RRC) indication that preemption of scheduled downlink transmissions by other downlink transmissions is allowed; C) receive first downlink control information (DCI) in a physical downlink control channel (PDCCH), wherein the first DCI indicates a first set of resources for a downlink packet transmission; D) receive the downlink packet transmission associated with the first DCI in the first set of resources; E) receive a preemption indication in second DCI, wherein the second DCI indicates at least time resources of a second set of resources assigned to a preempting downlink packet transmission, wherein the first set of resources at least partially overlaps with the second set of resources, and wherein the second DCI is common to multiple UEs; and F) process the downlink packet transmission based on the received preemption indication [Emphasis Added to emphasize limitations A, B, C, D, E and F for the reception apparatus of claim 1 that are particular to reception circuitry and not found in the transmission method of claim 10], classified in H04L 1/0045.
s 10-16, drawn to A method for transmitting data, comprising the following limitations: G) transmitting, by a base station, a radio resource control (RRC) indication that preemption of scheduled downlink transmissions by other downlink transmissions is allowed; H) transmitting, by the base station, first downlink control information (DCI) in a physical downlink control channel (PDCCH), wherein the first DCI indicates a first set of resources for a downlink packet transmission; I) transmitting, by the base station, the downlink packet transmission associated with the first DCI in the first set of resources; J) transmitting, by the base station, a preemption indication in second DCI, wherein the second DCI indicates at least time resources of a second set of resources assigned to a preempting downlink packet transmission, wherein the first set of resources at least partially overlaps with the second set of resources, and wherein the second DCI is common to multiple UEs; and K) transmitting, by the base station, the preempting downlink packet transmission. [Emphasis Added to emphasize limitations G, H, I, J and K for the transmission method of claim 10 that are particular to transmission circuitry and not found in the reception apparatus of claim 1], classified in H04L 1/0041.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has  has separate utility such as in a transmitting device for transmitting data.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
because the claims require different search and consideration.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Hood, Jeffrey on 2/19/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. The Examiner left a detailed message regarding the restriction requirement.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112